PER CURIAM.
R.D. ("Mother") appeals the trial court's judgment terminating her parental rights to her minor children, O.B.D., A.R.D., L.A.D., J.M.D., and A.R.G., pursuant to § 211.447. Mother raises six points on appeal. Finding that the trial court did not err as to the matters of which Mother complains, we affirm the judgment of the trial court.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).